                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
MSA                                                  271 Cadman Plaza East
F. #2015R01749                                       Brooklyn, New York 11201

                                                     March 28, 2019

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Yevgeniy Braziler
                       Criminal Docket No. 17-385 (AMD)

Dear Judge Donnelly:

               The government respectfully submits the following with respect to sentencing in
the above-captioned matter. For the reasons discussed herein, the government respectfully
submits that some term of incarceration is appropriate for this defendant.

       A. Background

                On October 11, 2018, the defendant pled guilty to one count of securities fraud, in
violation of 15 U.S.C. §§ 78j(b) and 78ff, for orchestrating a real-estate investment fraud
scheme. Pursuant to the scheme, the defendant created a succession of LLCs to receive investor
funds, which he represented would be used to purchase, renovate, rent and eventually re-sell
residential property, largely in the Buffalo, New York area. See Presentence Investigation
Report (“PSR”) at ¶ 4. In order of formation, the most pertinent LLCs were Tri-State
Development (“Tri-State”), Liberty State Development (“Liberty State”) and Buffalo Housing.
While the defendant initially used investor funds to purchase real estate, he quickly learned that
his investment model was not successful, and was losing money. See PSR ¶¶ 5-7. Nevertheless,
the defendant continued to represent the opposite to investors both to avoid admitting that the
investments were unsuccessful and solicit investments in additional LLCs. See PSR ¶ 6.

               With each successive LLC, the defendant purchased fewer rental properties with
investor funds and instead increased his misappropriation of investor funds. See PSR ¶¶ 5-7.
Thus, the defendant used investor funds to purchase six rental properties through Tri-State, but
used only approximately $157,000 of approximately $830,700 in investor funds to purchase four
properties through Liberty State. See PSR ¶¶ 5-6. The defendant took a large portion of the
investments in Liberty State for his own use. Id.
                Despite being aware that Tri-State and Liberty State had not used investor funds
as promised and lost money, the defendant solicited investors in Buffalo Housing, promising
high returns from real estate investments. See PSR ¶ 7. The defendant received approximately
$978,000 in investments in Buffalo Housing, but only purchased one property for $12,000. See
id. Instead of using investor funds as he represented, the defendant took at least $323,510 for his
own use, which he spent on items such as credit card bills, pet supplies, alcohol, restaurants and
his child’s school tuition, and gave additional funds to his co-conspirators. See id. To further
the scheme and avoid detection, the defendant represented to investors that Buffalo Housing
actually held numerous properties, and even solicited investors for more money to repair the real
estate so he could sell it and return a large profit to the investors, even though the LLC neither
held properties nor was about to earn profits through a sale of real estate. See PSR ¶¶ 7-8.
Investors who provided money for supposed repairs lost those funds in addition to their
investment principal.

                The defendant returned a minimal amount of funds to only a few investors, mostly
in response to persistent complaints or threats to initiate legal proceedings. See PSR ¶¶ 7-8.
What few properties the LLCs had owned, the defendant simply abandoned into foreclosure or
forfeiture by local authorities.

       B. Guidelines Calculation

                The defendant has stipulated to the guidelines calculation in his plea agreement,
and the parties and the Probation Department concur in the calculation. Thus, the total adjusted
offense level is 24 and, with a criminal history category of I, the advisory guidelines term of
imprisonment is 51-63 months. See PSR ¶¶ 25, 28, 54. The Probation Department has
calculated restitution due in the amount of $2,567,908. See PSR ¶ 11. The government concurs
in the calculation.

       C. Sentencing Considerations

                With one exception set forth below, the government does not possess information
not already set forth in the record that it believes would be useful to the Court at sentencing. The
government respectfully submits that, in light of all of the sentencing factors set forth in 18
U.S.C. § 3553(a), especially the severity of the offense, which involved a lengthy period of
repeated criminal conduct, a large amount of stolen funds and the targeting of elderly victims,
some period of incarceration is appropriate.

             The government writes to address one point in the defendant’s submission,
however. Despite stipulating in his plea agreement that a two-point enhancement applies under
USSG § 3A1.1(b)(1) for targeting vulnerable victims, he denies that he did so. The opposite is
true.

               Guidelines Section 3A1.1(b)(1) instructs a sentencing court to apply a two-point
enhancement to a defendant’s offense level “if the defendant knew or should have known that a
victim of the offense was a vulnerable victim.” Furthermore, another two-point enhancement is
warranted where “the offense involved a large number of vulnerable victims.” See USSG
§ 3A1.1(b)(2). The Guidelines commentary provides that, “vulnerable victim means a person
(A) who is a victim of the offense of conviction and any conduct for which the defendant is
accountable under § 1B.3 (Relevant Conduct); and (B) who is unusually vulnerable due to age,
physical or mental condition, or is otherwise particularly susceptible to criminal conduct.”
USSG § 3A1.1 comment. (n.2). The commentary further notes that the enhancement “should not
apply in a case in which the defendant sold fraudulent securities by mail to the general public
and one of the victims happened to be senile.” Id.

                The facts of this case establish that the defendant’s targeting of victims was
anything but random, and that he re-targeted the same individuals repeatedly, even after learning
of their advanced age. First, as noted in the PSR, 31 of 81 victims have died. See PSR ¶ 11.
While not sufficient in itself to prove that the defendant targeted vulnerable victims, it cannot be
a coincidence that such a significant number of the defendant’s investors have passed away.
Rather, the fact that nearly half of the defendant’s victims are deceased suggests that he targeted
elderly individuals for his scheme.

                Second, the defendant’s assertion that he used a list of individuals he received
from Dun & Bradstreet to market his investment scheme is unavailing. Even if the defendant has
truthfully represented the source of his marketing list, that fact does not exclude the possibility
that the defendant sought out a list of elderly individuals to solicit. More importantly, the
defendant has admitted to the government in proffer sessions that, even if the names were
produced randomly by Dun & Bradstreet, the defendant continued to re-solicit the same investors
for his second, third and fourth partnerships even after he was aware from interactions with same
individuals over earlier investments that many were elderly.

               Third, only a few examples of the victims suffice to show that the defendant
targeted them because they were vulnerable. For instance, in 2005, the defendant contacted
Victim #1 (“V-1”), an 87 year-old man, and solicited his investment in Liberty State, promising,
among other things, a 14% annual dividend. In reliance on the defendant’s false statements, V-1
invested approximately $110,000 with the defendant. After V-1 invested in Liberty State, the
defendant solicited V-1’s investment in two additional ventures, promising a return of three
times the amount of any investment. V-1 invested an additional approximately $190,000.

                Over the course of several years, V-1 and the defendant communicated
approximately weekly. In approximately 2009, the defendant claimed that he was in the final
stages of closing a sale of the properties owned by Buffalo Housing that would garner the
promised return on investment, but asked V-1 to send an additional $20,000 needed to close the
transaction. V-1 refused to invest more funds.

               During the next year, the defendant continued to represent to V-1 that a closing
was imminent, but had been briefly postponed. At the time, the defendant’s businesses owned
few, if any properties, and such a sale never occurred. The defendant never returned V-1’s
money. V-1 died in approximately November 2011. These facts strongly suggest that the
defendant, over the course of his monthly contact with V-1 over a nearly six-year period, became
aware that V-1 was elderly yet continued to solicit him for investments and lie about the status of
existing investments to avoid detection of the scheme.
                In approximately 2004, the defendant contacted Victim #2 (“V-2”), who suffered
from dementia, to solicit his investment in Liberty State. Between approximately 2004 and
2006, V-2 invested approximately $72,000 in Liberty State. Concerned for V-2’s finances, V-
2’s son sent the defendant a letter seeking return of the investment. During the same period,
unbeknownst to V-2’s son, V-2 continued to send money to the defendant. V-2 passed away in
approximately December 2011. As with V-1, the facts indicate that the defendant targeted V-2
because of his vulnerable status as an elderly individual suffering from dementia.

                The defendant and a co-conspirator solicited Victim #3 (“V-3”), a 78-year-old
man, to invest in their various real estate ventures. Victim #3 invested approximately $260,000.
After his investment, V-3 called the defendant every month for a period of years. In
approximately 2014, the defendant asked V-3 for a loan of approximately $3,000, which V-3
made. Later, the defendant convinced V-3 to send another $2,000, purportedly to pay an
accountant to produce IRS form K-1s concerning the investments. In approximately fall of 2016,
the defendant stopped returning V-3’s calls. The defendant never repaid the loans or returned V-
3’s investment. The defendant’s repeated solicitation of 78 year-old man constitutes the
targeting of a vulnerable victim.

                The defendant and two co-conspirators contacted Victim #4 (“V-4”) in
approximately 2003. Between approximately 2003 and 2010, V-4 invested a total of
approximately $150,000 in various entities the defendant controlled. Even though the defendant
and his co-conspirators continued to solicit V-4 until 2010, in approximately 2008, V-4 began
showing symptoms of dementia. In 2009, V-4’s family intervened and a court appointed a
family member as V-4’s guardian, in part due to concerns that V-4 continued to invest his money
in various schemes. In 2010, unbeknownst to the guardian and based upon the defendant’s
solicitation, V-4 invested another $5,000 with the defendant.

              In 2009, V-4’s guardian asked the defendant whether V-4’s investments in the
housing ventures could be sold, and the defendant replied, in sum and substance, that if the
guardian could find someone willing to buy the investments, the guardian should “go ahead” and
sell them. The defendant did not offer to return any of V-4’s money.

                The defendant’s co-conspirators convinced Victim #5 (“V-5”), a 92 year-old man,
to invest in several real estate ventures. Afterwards, V-5 dealt with the defendant, who
convinced V-5 to invest more money. In total, V-5 invested approximately $250,000 with the
defendant and his co-conspirators, and did not receive any funds in return. The loss of V-5’s
investments led him to declare bankruptcy. V-5 last spoke with the defendant in mid-2016 in an
attempt to receive his money back, and the defendant told V-5 that he was putting things in place
to sell the properties. V-5 did not hear from the defendant again.

                The foregoing constitutes a representative sample of the defendant’s victims and
is certainly not exhaustive. Indeed, the government interviewed dozens of victims in its
investigation, most of whom fell within the pattern outlined above. Based on the foregoing, the
defendant clearly targeted one or more vulnerable victims within the meaning of USSG § 3A1.1,
and the government respectfully submits that the Court should take such conduct into account in
crafting an appropriate sentence.

       D. Conclusion

              For the foregoing reasons, some term of incarceration is appropriate for the
defendant.


                                                           Respectfully submitted,

                                                           Matthew S. Amatruda
                                                           United States Attorney

                                                   By:     /s/ Matthew Amatruda
                                                           Matthew Amatruda
                                                           Assistant U.S. Attorney
                                                           (718) 254-7012
